DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al (US 2006/0196157), hereinafter Greer which incorporates by reference Reischel et al (US 5,924,420), further in view of Boehringer et al (US 2016/0166970), hereinafter Boehringer in view of Billingsley et al (US 2016/0361679), hereinafter Billingsley and in the alternative further in view of Wilson.
Regarding claim 1, Greer teaches a protective mask (paragraph 63 of Greer, Figs. 1 and 2 of Reischel) comprising:
a lens (Fig. 1: 14, Reischel) configured to allow a user of the mask to see therethrough (Col. 3: lines 40-43 of Reischel);
a sealing portion configured to at least partially seal an inner volume of the mask from an ambient atmosphere (Reischel Fig. 1: 20); and
a filter interface configured to removably attach a filter to the mask (Paragraphs 64 and 65), such that an outside gas can travel through the filter and the filter interface into the inner volume of the mask (paragraph 32),
wherein, the filter includes a container (Fig. 1: housing cover 20 and base 30, paragraph 30), a first mechanical filter screen (paragraph 37, 40, Fig. 2: 44, paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material) disposed between an interior of the container and the outside gas (Fig.2), a second mechanical filter screen (Fig. 2: 42, paragraph 37, 40 paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material) disposed between the interior of the container and a filtering medium (Fig. 2: 40) disposed in the container(Fig. 2), said filtering medium comprising active particles that are loose (paragraph 34), substantially uniform in size (The particles are put in the container by a storm filling process by pouring the particles through a series of screens which would result in particles that are substantially uniform in size, paragraph 47), wherein the particles comprise additives such as metallic and organic additives. (Paragraph 34)
Greer teaches active carbon particles but does not teach that the active particles are derived from a polymeric precursor or that the particles comprise both metallic additives and organic additives.
The activated carbons produced by a polymeric precursor is a product by process claim. 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" Therefore, since Greer teaches activated carbon particles, Greer teaches the limitation of the claims. 
Boehringer teaches that active carbon particles are generally obtained by carbonization of organic resins (Paragraph 12 and paragraph 97) and so is derived from a polymeric precursor (paragraph 97), and wherein the active particles comprise metallic additives and organic additives. (paragraph 71)
It would have been obvious to a person of ordinary skill in the art to use an active carbon derived from a polymeric precursor as disclosed by Boehringer since Greer does not disclose the source of the active carbon particles and Boehringer teaches this is the common method of producing carbon particles. 
It would have been obvious to a person of ordinary skill in the art to include both a metallic additive and an organic additive as disclosed by Boehringer to provide good adsorption result properties with regard to poisonous and warfare agents. (Paragraph 73)
Green in view of Boehringer does not explicitly state a ratio of standard deviation of the active particles’ dimensions compared to an average particle dimension is less than 0.35.
However, Billingsley teaches a respiratory mask for use in areas with harmful gases (Fig 2, abstract) wherein the particles have a standard deviation of 0.35. (Paragraph 45, the particles are put through a mesh so that substantially all particles fall within a range, having a diameter in a range of 0.5mm to 1.55mm which gives a standard deviation of 0.35, the standard deviation is 95% of values are within 2 standard deviations so .5mm to 1.55mm with have a standard deviation of less than 0.35)
It would have been obvious to a person of ordinary skill in the art to have provided Greer in view of Boehringer with the uniform particle diameters with a standard deviation of 0.35 as taught by Billingsley since Billingsley teaches that the proper filter size involves balancing density and filter capacity against air resistance and a balance of these gives the dimensions of the mesh used for filling the filter. (paragraph 46)
In an alternative rejection over Greer in view of Boehringer, and further in view of Wilson et al (US 2012/0180660), hereinafter Wilson.
Greer in view of Boehringer and Billingsley does not teach the polymeric precursor comprises at least one of polyvinylidene chloride (PVDC), polyvinylidene fluoride (PVDF), a PVDC copolymer, or a PVDF copolymer.
Wilson teaches an active particle for filtering gases which is derived from a polymeric precursor which comprises PVDC or PVDF. (Paragraph 5, PVDC and Paragraph 16, PVDF)
It would have been obvious to a person of ordinary skill in the art to have substituted the active carbon of Greer in view of Boehringer with the active particle derived from a polymeric precursor comprising PVDC as disclosed by Wilson since this absorbent is highly effective for gases such as arsine, phosphine, silane and a wide variety of other acid gases, (paragraph 5, paragraph 17) Further the selection of a known material based on its suitability for its intended use is prima facie obvious. 

Regarding claim 2, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, and Greer further teaches wherein the outside gas is provided from at least one of an ambient atmosphere (paragraph 67), a pressurized gas tank, or gas line.

Regarding claim 3, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, and Greer teaches wherein the mask filter particles are impregnated with a variety of additives for removal of various substances from gases (Paragraph 34) but Greer does not explicitly teach a CBRN mask.
Boehringer further teaches wherein the filtering material is appropriate for a mask is a CBRN mask. (paragraphs 14, 39, Boehringer teaches that active carbon particles are used in NBC (CBRN) protective mask filters.)
It would have been obvious to a person of ordinary skill in the art to have used the mask of Greer as a CBRN mask as disclosed by Boehringer in order to enable the mask to be used to protect against pollutants and poisons of all types. (Paragraph 29)

Regarding claim 4, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, and Greer further teaches comprising an exhaust valve that is configured to allow gas to escape from the inner volume of the mask without passing back through the filter. (Fig. 10: 104, paragraph 63)

Regarding claim 5, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, and Greer teaches a uniform size particle (paragraphs 47 and 61) and Boehringer further teaches wherein the particle diameter is within a range of .01 to 2.0 mm. (paragraph 84) and Billingsley teaches a diameter of 0.5mm to 1.5mm. (paragraph 45)
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the particle size of Greer from between 0.1 to 2. 0mm to 1.4mm in diameter and 1.4mm in length as taught by Billingsley as applicant appears to have placed no criticality on the claimed range (Paragraph 106) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exits” 

Regarding claim 6, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, and Boehringer further teaches wherein the active particles comprise metallic additives in weight percent of the metallic additives upon the total weight of the active particles greater than 5% (wt.%). (paragraph 63)

Regarding claim 7, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, wherein the active particles comprise copper in weight percent of the copper upon the total weight of the active particles greater than 5% (wt.%). (paragraph 64)

Regarding claim 8, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, and Boehringer further teaches wherein the active particles comprise zinc in weight percent of the zinc upon the total weight of the active particles greater than 5% (wt.%). (paragraph 64)

Regarding claim 9, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, and Boehringer further teaches wherein the active particles comprise molybdenum in weight percent of the molybdenum upon the total weigh of the active particles greater than 1% (wt.%). (paragraph 65)

Regarding claim 10, Greer in view of Boehringer, Billingsley and Wilson of the mask of the claim 1, wherein the active particles comprise silver in weight percent of the silver upon the total weight of the active particles greater than .05%(wt.%).  (paragraph 64)

Regarding claim 11, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, and Boehringer further teaches wherein the active particles comprise in weight percent of the organic additives upon the total weight of the active particles greater than 1%. (paragraph 69)

Regarding claim 12, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, Boehringer further teaches wherein the breaththrough times of the activated particles exceeds the minimum requirements specified in the ASZM-TEDA standard. (Paragraph 71, Boehringer teaches that the particle is an ASZM-TEDA particle)

Regarding claim 13, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, but does not disclose wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm.
However, Boehringer and Billingsley teaches that the resistance of the filter depends on particle size, filter size, bulk density (Boehringer, paragraph 18, Billingsley paragraphs 45-46) as such the pressure drop is a results effective variable in that changing particle size, filter size or packing density would affect the pressure drop across the filter. Therefore it would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to modify the filter of Greer in view of Boehringer to have a pressure drop less than 45Pa/cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.

Regarding claim 14, Greer teaches a filter (Fig. 1) configured for use with a protective mask (paragraph 63), said filter comprising: 
a container (Fig. 1: housing cover 20 and base 30, paragraph 30) including an interface for removably securing the filter to the exterior of the protective mask (paragraph 32);
a first mechanical filter screen (paragraph 37, 40, Fig. 2: 44, paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material) disposed between an interior of the container and atmosphere (Fig. 2);
a second mechanical filter screen (Fig. 2: 42, paragraph 37, 40 paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material) disposed between an interior of the container and an inner volume of the protective mask (Fig. 2); and
a filtering medium disposed in the container (Fig. 2: 40), said filtering medium comprising active particles that are loose (paragraph 34), substantially uniform in size (The particles are put in the container by a storm filling process by pouring the particles through a series of screens which would result in particles that are substantially uniform in size, paragraph 47), wherein the particles comprise additives such as metallic and organic additives. (Paragraph 34)
Greer teaches active carbon particles but does not teach that the active particles are derived from a polymeric precursor or that the particles comprise both metallic additives and organic additives.
The activated carbons produced by a polymeric precursor is a product by process claim. 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" Therefore, since Greer teaches active particles, Greer teaches the limitations of the claim.
Boehringer teaches that active carbon particles are generally obtained by carbonization of organic resins (Paragraph 12 and paragraph 97) and so is derived from a polymeric precursor (paragraph 97), and wherein the active particles comprise metallic additives and organic additives. (paragraph 71)
It would have been obvious to a person of ordinary skill in the art to use an active carbon derived from a polymeric precursor as disclosed by Boehringer since Greer does not disclose the source of the active carbon particles and Boehringer teaches this is the common method of producing carbon particles. 
It would have been obvious to a person of ordinary skill in the art to include both a metallic additive and an organic additive as disclosed by Boehringer to provide good adsorption result properties with regard to poisonous and warfare agents. (Paragraph 73)
Green in view of Boehringer does not explicitly state a ratio of standard deviation of the active particles’ dimensions compared to an average particle dimension is less than 0.35.
However, Billingsley teaches a respiratory mask for use in areas with harmful gases (Fig 2, abstract) wherein the particles have a standard deviation of 0.35. (Paragraph 45, the particles are put through a mesh so that substantially all particles fall within a range, having a diameter in a range of 0.5mm to 1.55mm which gives a standard deviation of 0.35, the standard deviation is 95% of values are within 2 standard deviations so .5mm to 1.55mm with have a standard deviation of less than 0.35)
It would have been obvious to a person of ordinary skill in the art to have provided Greer in view of Boehringer with the uniform particle diameters with a standard deviation of 0.35 as taught by Billingsley since Billingsley teaches that the proper filter size involves balancing density and filter capacity against air resistance and a balance of these gives the dimensions of the mesh used for filling the filter. (paragraph 46)
In an alternative rejection over Greer in view of Boehringer, and further in view of Wilson et al (US 2012/0180660), hereinafter Wilson.
Greer in view of Boehringer and Billingsley does not teach the polymeric precursor comprises at least one of polyvinylidene chloride (PVDC), polyvinylidene fluoride (PVDF), a PVDC copolymer, or a PVDF copolymer.
Wilson teaches an active particle for filtering gases which is derived from a polymeric precursor which comprises PVDC or PVDF. (Paragraph 5, PVDC and Paragraph 16, PVDF)
It would have been obvious to a person of ordinary skill in the art to have substituted the active carbon of Greer in view of Boehringer with the active particle derived from a polymeric precursor comprising PVDC as disclosed by Wilson since this absorbent is highly effective for gases such as arsine, phosphine, silane and a wide variety of other acid gases, (paragraph 5, paragraph 17) Further the selection of a known material based on its suitability for its intended use is prima facie obvious. 

Regarding claim 17, Greer in view of Boehringer, Billingsley and Wilson teaches the filter of claim 14, and Boehringer further teaches wherein all of the active particles share a substantially uniform sphero-cylindrical, spherical or cylindrical shape. (Paragraph 97, Boehringer teaches a spherical form)

Regarding claim 18, Greer in view of Boehringer, Billingsley and Wilson teaches the filter of claim 14 but does not disclose wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆ P occurs is less the 45Pa/cm.
However, Boehringer and Billingsley teach that the resistance of the filter depends on particle size, filter size, bulk density (Boehringer, paragraph 18 and Billingsley paragraphs 45-46) as such the pressure drop is a results effective variable in that changing particle size, filter size or packing density would affect the pressure drop across the filter. Therefore it would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to modify the filter of Greer in view of Boehringer to have a pressure drop less than 45Pa/cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.

Regarding claim 19, Greer in view of Boehringer, Billingsley and Wilson teaches the filter of claim 14, and Greer teaches a uniform size particle (paragraphs 47 and 61) and Boehringer further teaches wherein the particle diameter is within a range of .01 to 2.0 mm. (paragraph 84) and Billingsley teaches a diameter of 0.5mm to 1.5mm. (paragraph 45)
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the particle size of Greer from between 0.1 to 2. 0mm to 1.4mm in diameter and 1.4mm in length as taught by Billingsley as applicant appears to have placed no criticality on the claimed range (Paragraph 106) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exits” 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greer et al (US 2006/0196157), hereinafter Greer which incorporates by reference Reischel et al (US 5,924,420), further in view of Boehringer et al (US 2016/0166970), hereinafter Boehringer in view of Billingsley et al (US 2016/0361679), hereinafter Billingsley and in the alternative further in view of Wilson.
Regarding claim 20, Greer teaches a process for making a filter (paragraphs 46, 47), comprising:
providing a container (Fig. 1: cover 20 and base 30, paragraph 30) including a filter interface for removably securing the filter to the exterior of the protective mask (paragraph 32);
providing a first mechanical filter screen disposed between an interior of the container and a gas intake of the filter (paragraph 37, 40, Fig. 2: 44, paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material);
providing a second mechanical filter screen disposed between an interior of the container and the filter interface (Fig. 2: 42, paragraph 37, 40 paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material); and
disposing a filtering medium in the container (paragraph 47), said filtering medium comprising active particles that are loose (paragraph 47), substantially uniform in size (The particles are put in the container by a storm filling process by pouring the particles through a series of screens which would result in particles that are substantially uniform in size, paragraph 34, paragraph 47) and wherein the particles comprise additives such as metallic and organic additives. (Paragraph 34)
Greer does not disclose how the active particles are derived.
Boehringer teaches that active carbon particles are generally obtained by carbonization of organic resins (Paragraph 12 and paragraph 97) and so is derived from a polymeric precursor (paragraph 97), and wherein the active particles comprise metallic additives and organic additives. (paragraph 71)
It would have been obvious to a person of ordinary skill in the art to use an active carbon derived from a polymeric precursor as disclosed by Boehringer since Greer does not disclose the source of the active carbon particles and Boehringer teaches this is the common method of producing carbon particles. 
Green in view of Boehringer does not explicitly state a ratio of standard deviation of the active particles’ dimensions compared to an average particle dimension is less than 0.35.
However, Billingsley teaches a respiratory mask for use in areas with harmful gases (Fig 2, abstract) wherein the particles have a standard deviation of 0.35. (Paragraph 45, the particles are put through a mesh so that substantially all particles fall within a range, having a diameter in a range of 0.5mm to 1.55mm which gives a standard deviation of 0.35, the standard deviation is 95% of values are within 2 standard deviations so .5mm to 1.55mm with have a standard deviation of less than 0.35)
It would have been obvious to a person of ordinary skill in the art to have provided Greer in view of Boehringer with the uniform particle diameters with a standard deviation of 0.35 as taught by Billingsley since Billingsley teaches that the proper filter size involves balancing density and filter capacity against air resistance and a balance of these gives the dimensions of the mesh used for filling the filter. (paragraph 46)
Greer in view of Boehringer and Billingsley does not teach the polymeric precursor comprises at least one of polyvinylidene chloride (PVDC), polyvinylidene fluoride (PVDF), a PVDC copolymer, or a PVDF copolymer.
Wilson teaches an active particle for filtering gases which is derived from a polymeric precursor which comprises PVDC or PVDF. (Paragraph 5, PVDC and Paragraph 16, PVDF)
It would have been obvious to a person of ordinary skill in the art to have substituted the active carbon of Greer in view of Boehringer with the active particle derived from a polymeric precursor comprising PVDC as disclosed by Wilson since this absorbent is highly effective for gases such as arsine, phosphine, silane and a wide variety of other acid gases, (paragraph 5, paragraph 17) Further the selection of a known material based on its suitability for its intended use is prima facie obvious. 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Boehringer, Billingsley and Wilson, and further in view of Von Blucher et al (5,275,154), hereinafter Von Blucher.
Regarding claim 13, Greer in view of Boehringer, Billingsley and Wilson teaches the mask of claim 1, but does not disclose wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm.
However, Von Blucher teaches activated charcoal for a respirator mask (abstract) wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm. (Col. 1: lines 60-65, von Blucher teaches a drop of less than 10mm of water over 4cm (10 mm of water is equal to 98Pa so the pressure drop per cm would be 24.5)
It would have been obvious to a person of ordinary skill in the art to design the filter of Greer in view of Boehringer to have a pressure drop of less that 45Pa/cm as disclosed by von Blucher in order to reduce breathing resistance.

Regarding claim 18, Greer in view of Boehringer, Billingsley and Wilson teaches the filter of claim 14, but does not disclose wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm.
However, Von Blucher teaches activated charcoal for a respirator mask (abstract) wherein a ratio pressure drop ∆P/T of the pressure drop AP across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm. (Col. 1: lines 60-65, von Blucher teaches a drop of less than 10mm of water over 4cm (10 mm of water is equal to 98Pa so the pressure drop per cm would be 24.5)
It would have been obvious to a person of ordinary skill in the art to design the filter of Greer in view of Boehringer to have a pressure drop of less that 45Pa/cm as disclosed by von Blucher in order to reduce breathing resistance.


Response to Arguments
Applicant's arguments filed 5/19/22 have been fully considered but they are not persuasive. Applicant argues that Greer does not teach substantially uniform particles since smaller particles may also go through the filters as part of a storm filling process.
The examiner respectfully disagrees but has revised the rejected to include Billingsley which defines the particle size by the filling process of going through mesh screens.  
Applicant further argues that the Wilson reference teaches a sorbent based carbon particle rather than a filtering particle. The examiner is not incorporating the entire structure of Greer but merely substituting one active carbon particle for another. The active particles as used in the filter cartridges as described in the instant application as well in the prior art work by adsorbing harmful gases and therefore, the use of the Wilson particle would be expected to work in the filter of Greer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785